                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TAREQ A. KHEDIR AL-TIAE, M.D.;

                       Plaintiff,                                     4:18CV3140

        vs.                                                             ORDER

THE PHYSICIAN NETWORK, (TPN); and
CATHOLIC HEALTH INITIATIVES, (CHI);

                       Defendants.

        This matter is before the Court on the Motion to Withdraw (Filing No. 62) filed by Erik
W. Fern, counsel for Plaintiff. Plaintiff’s counsel has accepted employment with the State of
Nebraska and will no longer be engaged in private practice. Mr. Fern has informed his client of
his withdrawal of representation. Accordingly,

       IT IS ORDERED:

       1. The Motion to Withdraw (Filing No. 62) filed by Erik W. Fern, counsel for Plaintiff, is
          granted.

       2. Mr. Fern shall immediately serve a copy of this Order on Plaintiff and thereafter file
          proof of service showing compliance with this Order, listing the name and address of
          the person to whom notice was sent. Mr. Fern will not be relieved of applicable duties
          to the Court, Plaintiff, and opposing counsel until proof of service is filed.

       3. Upon filing of proof of service pursuant to Paragraph 2 of this Order, Plaintiff will be
          deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on his behalf. If substitute counsel does
          not enter a written appearance, Plaintiff shall provide the Clerk of Court his current
          address and telephone number within five days of being served with this Order.

       4. Plaintiff may retain substitute counsel at any time. However, until such time as
          substitute counsel enters a written appearance, Plaintiff must comply with all case
          progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
          the Local Rules of Practice. Failure to comply with these requirements may result in
          the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
          dismissal of the case.
5. Upon submission of proof of service as described in Paragraph 2 of this Order, Erik W.
   Fern’s appearance as counsel of record for Plaintiff will be terminated, and the Clerk
   of Court shall terminate electronic notice to that attorney in this case.


Dated this 3rd day of April, 2020.


                                            BY THE COURT:


                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                      -2-
